Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151899                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151899
                                                                    COA: 321012
                                                                    Eaton CC: 13-020404-FC
  ERNESTO EVARISTO URIBE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 12, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Eaton Circuit Court abused its discretion in denying the
  admission of testimony offered under MCL 768.27a and whether the Court of Appeals
  properly applied People v Watkins, 491 Mich. 450 (2012), in reversing the circuit court.
  The parties should not submit mere restatements of their application papers.

         LARSEN, J. Although I intend to participate in the forthcoming oral argument on
  the application for leave to appeal, I did not participate in the entry of this order because
  the Court considered it before I assumed office and my vote is not outcome-
  determinative.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 9, 2015
           s1006
                                                                               Clerk